DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Applicant Remarks:
In the Office Action, page 5, the Examiner states that "...the claimed invention is directed to an abstract idea without significantly more." Applicants submit that to the extent, if any, that the claims include mathematical elements, the invention as a whole cannot be characterized as being "directed" to these elements. Rather, claimed invention, as amended, is performed by, and requires the presence of a machine learning. 
Moreover, even assuming arguendo, without admission, that claims 1, 8 and 15 recite an abstract idea, any such purported judicial exception is integrated into a practical application of the exception. This practical application includes, inter alia, a taking a set of provided rules and modifying this rule set based on observed frequency data using a machine learning, resulting in an improved rule set that is used in a computer-based process management system. As such, the claimed invention modifies, and improves, a computer system, that is, the computer-based process management system. This is a practical application of any purported abstract idea as a computer-based process management system is a tangible technology and improved by 
Even yet further assuming arguendo, without admission, that claims 1, 8, and 15 recite an abstract idea and that such a judicial exception is not integrated into a practical application of that exception, the claims are eligible at Step 2B. Per Section 1ll.B of the 2019 Revised Guidance, "if a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself)." More specifically, an element or combination of elements that "adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field... is indicative that an inventive concept may be present," and that a claim containing such an element or combination of elements may therefore be patent eligible. As evidenced by the lack of a current rejection under 35 U.S.C. § 102 or § 103, embodiments are novel and non-obvious, and accordingly, not well-understood, routine, or conventional activity. 
Accordingly, Applicant respectfully submits that the claimed invention satisfies the Office's interpretation of statutory subject matter and accordingly requests that the rejection under 35 U.S.C. § 101 be withdrawn. 
Examiner Response:
The examiner respectfully disagrees, although the applicant has amended the claims to positively recite machine learning, it is noted that machine learning has not been integrated into the claims. In other words, a high-level recitation of machine learning does not provide any additional details as to how the machine learning is executed. Particularly, the claim would .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 8, 11, 12, 14, 15, and 18-20 are rejected under 35 U.S.C. 101. Claims 6, 9, 10, 13, 16 and 17 have been cancelled.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a computer-implemented method for analyzing rule-based decision policies in an online system, the computer-implemented method comprising: obtaining a rule set having a plurality of rules for evaluating a plurality of events in a computer-based process management system, wherein the plurality of events comprises at least one million events; computing frequency data with the processor for the plurality of events based on the rule set; computing regions of historical data based on the rules within the rule set, wherein each region corresponds to a subset of the plurality of events, wherein each region is an axes-parallel rectangular region; expanding a first region from the computed regions to include a 
The limitations of claim 1: 
computing frequency data for the plurality of events based on the rule set, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally determining a frequency of events based on specific rules. 
computing regions based on the rules within the rule set, wherein each region corresponds to a subset of the plurality of events wherein each region is an axes-parallel rectangular region, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally computing regions of events based on the rules which are parallel to the other regions. This mathematical process can be done mentally or with pen and paper.
expanding a first region from the computed regions to include a candidate node, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally expanding the regions to include candidate nodes. This mathematical process can be done mentally or with pen and paper.
identifying one or more derived nodes, wherein the one or more derived nodes are located within a region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally identifying one or more derived nodes located within a region complement. This mathematical process can be done mentally or with pen and paper.
creating a candidate region, wherein the candidate region includes the first region, the candidate node, and the region complement, under its broadest reasonable 
computing a candidate region density, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally computing a candidate region density. This mathematical process can be done mentally or with pen and paper.
in response to the first region density and the candidate region density each being within a specified density range, growing… the first region to include the candidate node and the region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally adding the candidate node and region complement to the first region. This mathematical process can be done mentally or with pen and paper.
translating …an extensional description of the first region into intensional descriptions, wherein the intensional descriptions comprise a conjunction of logical conditions over case attributes, wherein the translation depends on a constraint imposing that regions are axes-parallel rectangular blocks, wherein the translation includes computing a bounding box of nodes in the first region, under 
generating,…, a modified rule set for the computer-based process management system that has one or more rule modifications to a rule in which the grown first reqion is located based on the frequency data in the grown first region, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses computing a bounding box of nodes in the first region. This mathematical process can be done mentally or with pen and paper. The generating of rules or rule modification can be processed mentally and illustrated on paper.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, 

This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “processor” and “machine learning” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The step of obtaining a rule set having a plurality of rules for evaluating the plurality of events, wherein the plurality of events in a computer-based process management system comprises at least one million events are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. The processor is treated as an additional element.
The step of rendering the qenerated modified rule set on a computer display is recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data outputting, which is a form of insignificant post-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 

As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Merely reciting the use of machine learning without integrating it into the claims does not overcome the rejection. Therefore, machine learning is treated as an additional element. The claim is not patent eligible.
The step of obtaining a rule set for the plurality of events, wherein the plurality of events comprises at least one million events; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
The step of rendering the qenerated modified rule set on a computer display falls under Elements that (Refer to MPEP 2106.05(d)II(i)) which have been recognized as well-understood, routine, conventional activity in particular fields (See Prior Art US6057839 “Conventional display apparatus known in the art typically concurrently displays trace data from many processors”)

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites An electronic computing device for analyzing rule-based decision policies, the electronic computing device comprising: a processor; a memory coupled to the processor, the memory containing instructions, that when executed by the processor, perform the steps of: GB920160159US1Page 3 of 1215/588,912obtaining a rule set having a plurality of rules for evaluating a plurality of events in a computer-based process management system, wherein the plurality of events comprises at least one million events; computing frequency data for the plurality of events based on the rule set; determining a frequency density range for the plurality of events based on the frequency data; computing regions of historical data based on the rules within the rule set, wherein each region corresponds to a subset of the plurality of events, wherein each region is an axes-parallel rectangular region; expanding a first region from the computed regions to include a candidate node; identifying, using machine learning, one or more derived nodes, wherein the one or more derived nodes are located within a region complement; creating a candidate region, wherein the candidate region includes the first region, the candidate node, and the region complement; computing a first region density; computing a candidate region density; in response to the first region density and the candidate region density each being within a specified density range, growing, using the machine learning, the first region to include the candidate node and the region complement; translating, by the machine learning, an extensional description of the first region into intensional descriptions, wherein the intensional descriptions comprise a conjunction of logical conditions over case attributes used in the plurality of rules, wherein the translation depends on a constraint imposing that regions are axes- parallel rectangular blocks, wherein the translation includes computing a bounding box of nodes in the first region; generating, using the machine learning, a modified rule set for the computer-based process management system that has one or more rule modifications to a rule in which the grown first region is located based on the frequency data in the grown first region; and rendering the generated modified rule set on a computer GB920160159US1Page 4 of 1215/588,912display.The limitations of claim 8: 
computing frequency data for the plurality of events based on the rule set, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally determining a frequency of events based on specific rules. 
determining a frequency density range for the plurality of events based on the frequency data, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally determining a frequency of events based on frequency data that relates to a dollar amount added to an online shopping cart. 
computing regions based on the rules within the rule set, wherein each region corresponds to a subset of the plurality of events wherein each region is an axes-parallel rectangular region, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally computing regions of events based on the rules which are parallel to the other regions. This mathematical process can be done mentally or with pen and paper.
expanding a first region from the computed regions to include a candidate node, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally expanding the regions to include candidate nodes. This mathematical process can be done mentally or with pen and paper.
identifying …one or more derived nodes, wherein the one or more derived nodes are located within a region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally identifying one or more derived nodes located within a region complement. This mathematical process can be done mentally or with pen and paper.
creating a candidate region, wherein the candidate region includes the first region, the candidate node, and the region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally creating a candidate region which includes the node and complement. This mathematical process can be done mentally or with pen and paper.
computing a candidate region density, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. 
and in response to the first region density and the candidate region density each being within a specified density range, growing …the first region to include the candidate node and the region complement, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally adding the candidate node and region complement to the first region. This mathematical process can be done mentally or with pen and paper.
translating …an extensional description of the first region into intensional descriptions, wherein the intensional descriptions comprise a conjunction of logical conditions over case attributes, wherein the translation depends on a constraint imposing that regions are axes-parallel rectangular blocks, wherein the translation includes computing a bounding box of nodes in the first region, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses computing a bounding box of notes in the first region. This mathematical process can be done mentally or with pen and paper. The word translating in the claim is interpreted as computing.
generating, using the machine learning, a modified rule set for the computer-based process management system that has one or more rule modifications to a rule in which the grown first region is located based on the frequency data in the grown first region, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses computing a bounding box of nodes in the first region. This mathematical process can be done mentally or with pen and paper. The generating of rules or rule modification can be processed mentally and illustrated on paper.

If a claim limitation, under its broadest reasonable interpretation, the computing steps and providing step include mathematical concepts based on the at least one million events obtained which is directed to an abstract idea. See MPEP 2106.04 (a)(2) section IV (Flook, 437 U.S. at 585, 198 USPQ at 195;). Accordingly, the claim recites an abstract idea. 
The claim does not include additional elements that are sufficient to integrate the abstract idea into a practical application. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “processor; a memory coupled to the processor” and “machine learning” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The step of obtaining a rule set having a plurality of rules for evaluating a plurality of events in a computer-based process management system, wherein the plurality of events comprises at least one million events; are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
The step of rendering the qenerated modified rule set  on a computer display is recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data outputting, which is a form of insignificant post-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 

As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Merely reciting the use of machine learning without integrating it into the claims does not overcome the rejection. Therefore, machine learning is treated as an additional element. The claim is not patent eligible.
The step of obtaining a rule set having a plurality of rules for evaluating a plurality of events in a computer-based process management system, wherein the plurality of events comprises at least one million events; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
The step of rendering the qenerated modified rule set  on a computer display falls under Elements that (Refer to MPEP 2106.05(d)II(i)) which have been recognized as well-understood, routine, conventional activity in particular fields (See Prior Art US6057839 “Conventional display apparatus known in the art typically concurrently displays trace data from many processors”)
Similarly, Claim 15 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a frequency density range for the plurality of events based on the frequency data; and wherein computing regions based on the rules within the rule set is based on the frequency density range.
The limitations of claim 2: 
determining a frequency density range for the plurality of events based on the frequency data, is a process that, under its broadest reasonable interpretation, 
and wherein computing regions based on the rules within the rule set is based on the frequency density range, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally computing regions based on the rules within the rule set is based on the frequency density range.
For additional element analysis please see claim 1 above.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performs the step of computing the region by computing a rectangle.
The limitations of claim 3: 
performs the step of computing the region by computing a rectangle, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally computing the region by computing a rectangle.

For additional element analysis please see claim 1 above.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performs the step of identifying candidates for rule consolidation.
The limitations of claim 11: 
performs the step of identifying candidates for rule consolidation, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally identifying candidates for rule consolidation.

For additional element analysis please see claim 8 above.

Similarly, Claims 4 and 18 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performs the step of identifying candidates for rule separation.
The limitations of claim 12: 
performs the step of identifying candidates for rule separation, is a process that,  under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically 

For additional element analysis please see claim 8 above.

Similarly, Claims 5 and 19 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performs the step of identifying a region of a uniform frequency density.
The limitations of claim 14: 
performs the step of identifying a region of a uniform frequency density, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a mentally identifying a region of a uniform frequency density.

For additional element analysis please see claim 8 above.

Similarly, Claims 7 and 20 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/A.A.S./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127